             Case 1:20-cv-01785-SAG Document 1 Filed 06/11/20 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                      (Northern Division)

TINDALL CORPORATION                             *
2273 Hayne Street
Spartanburg, SC 29301                           *

         Plaintiff,                             *

   v.                                           *   Civil Action No.:

FIDELITY AND DEPOSIT COMPANY                    *
 OF MARYLAND
1400 American Lane, Tower 1                     *
18th Floor
Schaumburg, IL 60196                            *

   SERVE ON:                                    *

   Maryland Insurance Commissioner              *
   200 St. Paul Place, Suite 2700
   Baltimore, MD 21202                          *

and                                             *

FIDELITY AND DEPOSIT COMPANY                    *
 OF MARYLAND
600 Red Brook Blvd                              *
Owings Mills, MD 21117
                                                *
   SERVE ON:
                                                *
   CSC-Lawyers Incorporating Svc. Co.
   7 St. Paul Street, Suite 820                 *
   Baltimore MD 21202
                                                *
                  Defendant.
                                                *
and
                                                *




4813-7779-3471, v. 5                        1
              Case 1:20-cv-01785-SAG Document 1 Filed 06/11/20 Page 2 of 7




ZURICH AMERICAN INSURANCE CO.
1400 American Lane, Tower 1                            *
18th Floor
Schaumburg, IL 60196                                   *

    SERVE ON:                                          *

    Maryland Insurance Commissioner                    *
    200 St. Paul Place, Suite 2700
    Baltimore, MD 21202                                *

         Defendant.                                    *

                                                       *

*        *        *      *      *       *      *       *      *      *      *       *      *

                                            COMPLAINT

         Plaintiff, Tindall Corporation (“Tindall”), by and through counsel, Tracy L. Steedman,

Geoffrey W. Washington, and Adelberg, Rudow, Dorf & Hendler, LLC, sues Defendants,

Fidelity and Deposit Company of Maryland (“F&D”) and Zurich American Insurance Company

(“Zurich”) to recover on a payment bond, and for its reasons and cause of action, states as

follows:

                                    JURISDICTION AND VENUE

         1.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(2), by

virtue of: i) complete diversity of citizenship between Plaintiff and Defendants, and, ii) the

amount in controversy, exclusive of interest and costs, exceeds the sum or value of Seventy-Five

Thousand Dollars and No Cents ($75,000.00).




4813-7779-3471, v. 5                               2
              Case 1:20-cv-01785-SAG Document 1 Filed 06/11/20 Page 3 of 7




         2.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the Defendants

transact business in Maryland and are subject to the Court’s personal jurisdiction with respect to

this action.

                                             PARTIES

         3.       Plaintiff, Tindall is a corporation organized and existing under the laws of the

State of South Carolina, with its principal place of business in Spartanburg, South Carolina.

         4.       Defendant, F&D, is an insurance company registered and authorized to do

business in the State of Maryland. F&D is organized under the laws of the State of Maryland and

conducts the business of providing payment and performance bonds and other surety-related

products in the State of Maryland, and has offices located in Baltimore County, Maryland.

         5.       Defendant, Zurich, is an insurance company is registered and authorized to do

business in the State of Maryland. Zurich is organized and existing under the laws of the State of

Illinois/New York and conducts the business of providing payment and performance bonds and

other surety-related products in the State of Maryland.

                                   FACTUAL ALLEGATIONS

         6.       The Maryland Department of General Services (“MD DGS”) owns a project

commonly referred to as “New Catonsville District Court”, located in Baltimore County (the

“Project”). Costello Construction, Inc. (“CCI”) contracted with MD DGS to serve as the general

contractor on the Project.

         7.       As a condition of CCI’s agreement with MD DGS, and in accordance with. Md.

Code Ann., State Fin. And Proc., § 17-103 (“Little Miller Act”), CCI was required to provide

MD DGS with a payment bond. Accordingly, CCI, as principal, and F&D and Zurich, as




4813-7779-3471, v. 5                              3
              Case 1:20-cv-01785-SAG Document 1 Filed 06/11/20 Page 4 of 7




sureties, executed and delivered to MD DGS Payment Bond No. 09225630 (the “Payment

Bond”). A copy of the Payment Bond is attached hereto as Exhibit 1.

    8. The obligation of F&D and Zurich is set forth in the Payment Bond as follows:

                  [W]e, the Principal [CCI] and Surety [F&D and Zurich] . . are
                  held and firmly bound unto the Obligee [MD DGS], for the use
                  and benefit of claimants, . . . in the Penal Sum of this Payment
                  Bond [54,485,000] for the payment of which Penal Sum we bind
                  ourselves, . . . jointly and severally.

                  [T]he condition of this obligation is such that if the Principal shall
                  promptly make payment to all claimants . . . for all labor and
                  materials furnished, supplied and reasonably required for use in the
                  performance of the Contract, then this obligation shall be null and
                  void; otherwise it shall remain in full force and effect.

                  [A]claimant is defined to be any and all of those persons supplying
                  labor and materials . . . to the Principal or its subcontractors and
                  subcontractors in the prosecution of the work provided for in the
                  Contract, entitled to the protection provided by Section 9-113 of
                  the Real Property Article of the Annotated Code of Maryland from
                  time to time amended.

                  The above named Principal and Suret[ies] hereby jointly and
                  severally agree with the Obligee that every claimant . . . who has
                  not been paid in full may . . . prosecute the suit to final judgment
                  for such sum or sums it may be justly due claimant and have
                  execution thereon.

         9.       In anticipation of performing the work on the Project, CCI subcontracted with

VD&C.

         10.      VD&C, in anticipation of performing the work under its subcontract with CCI,

entered into a subcontract with Tindall, whereby Tindall agreed to perform the labor and supply

materials and related work and services for the construction of the precast concrete parking

structure for the Project in exchange for payment in the amount of $2,701,500.00 (the




4813-7779-3471, v. 5                                4
             Case 1:20-cv-01785-SAG Document 1 Filed 06/11/20 Page 5 of 7




“Subcontract”). A copy of the Subcontract is attached hereto as Exhibit 2, and the Subcontract

Sum can be found at Article 9.

         11.      During the progress of construction, CCI and/or VD&C requested and directed

Tindall to perform changes, extras and additional work on the Project totaling $28,688, thereby

increasing the Subcontract Sum to $2,729,688.00. Copies of the Changes Orders for work

performed are attached hereto as Exhibit 3.

         12.      Tindall, in good faith and with diligence, performed and completed all required

work, including all changes and extras as directed and requested by CCI and/or VD&C. Copies

of the unpaid Payment Applications are attached hereto as Exhibit 4.

         13.      To date, VD&C has made partial payments to Tindall totaling $2,515,634.00,

leaving the principal sum of $214,054.00, including retainage in the amount of $136,484.40, due

and owing to Tindall.

         14.      Despite several demands for payment, VD&C has failed to pay Tindall for its

work on the Project.

         15.      Due to nonpayment, Tindall sent a notice of its claim on the Payment Bond to

F&D and Zurich on or about November 22, 2019. A copy of the Notice, along with proof of

service, is attached hereto as Exhibit 5. To date, F&D and Zurich have not responded to

Tindall’s claim.

         16.       F&D and/or Zurich, despite their obligations under the Payment Bond, have

failed to make payment for Tindall’s claim of the outstanding Subcontract balance of

$214,054.00 without explanation.




4813-7779-3471, v. 5                             5
             Case 1:20-cv-01785-SAG Document 1 Filed 06/11/20 Page 6 of 7




         17.      Upon information and belief, by virtue of their lack of responses to the notice of

claim, F&D and/or Zurich have failed to fulfill their obligation to conduct an independent

investigation into Tindall’s claims, and therefore, have provided no independent basis for failing

to make payments for the claimed amount due.

         18.      The Payment Bond is in place and required by Maryland Law to ensure payment

to subcontractors and suppliers, and to protect the MD DGS from CCI or VD&C’s failure to pay

their subcontractors and suppliers, including Tindall.

         19.      F&D and Zurich’s obligations under the Payment Bond have been triggered and

failure to issue payment is a failure to fulfill its contractual obligations to Tindall as proper bond

claimant.

                                            COUNT I
                            (Action on Payment Bond – F&D and Zurich)

         20.      Tindall incorporates by reference the averments in Paragraphs One (1) through

Twenty-One (21) above as if fully restated herein.

         21.       Tindall performed work and services and provided materials on behalf of VD&C

to the Project totaling $2,729,688.00.

         22.       F&D and Zurich issued the Payment Bond for the Project in accordance with MD

DGS contract with CCI and Maryland law. See Ex. 1.

         23.      VD&C has failed to pay the outstanding Subcontract balance of $214,054 despite

repeated demands. As a result, Tindall’s Bond rights were triggered and it notified F&D and

Zurich of VD&C’s nonpayment and claims for payment.

         24.      F&D and Zurich have failed to make payment of any of the sums due and owing

to Tindall.



4813-7779-3471, v. 5                               6
             Case 1:20-cv-01785-SAG Document 1 Filed 06/11/20 Page 7 of 7




         25.      Tindall is a proper claimant under the Payment Bond and the Little Miller Act and

is entitled to the protection provided by Section 9-113 of the Real Property Article of the

Annotated Code of Maryland.

         26.      F&D and Zurich have independent obligations as sureties to investigate and make

payments to claimants such as Tindall, have not disputed the claimed amount, and therefore, are

liable to Tindall in the amount of at least $214,054.

         27.      All conditions precedent to the relief requested have occurred and been satisfied,

have been performed, have been excused, or have been waived and Tindall is entitled to recover

under the Payment Bond.

         WHEREFORE, Plaintiff, Tindall Corporation, requests this Honorable Court to enter

judgment in favor of Plaintiff and against Defendants Fidelity and Deposit Company of

Maryland, and Zurich American Insurance Company, jointly and severally, in an amount that

exceeds $75,000, plus statutory and prejudgment interest, post-judgment interest, and other costs

allowed by statute, and such other and further relief as the Court deems just.


                                                        Respectfully submitted,
                                                                /s/
                                                        Tracy L. Steedman (No. 27420)
                                                        Geoffrey W. Washington (No. 25098)
                                                        Adelberg, Rudow, Dorf & Hendler, LLC
                                                        7 Saint Paul Street, Suite 600
                                                        Baltimore, MD 21202
                                                        410.986.0822 phone
                                                        410.986.0823 facsimile
                                                        tsteedman@adelberg.com
                                                        gwashington@adelberg.com

                                                        Counsel for Plaintiff,
                                                        Tindall Corporation




4813-7779-3471, v. 5                              7
